Citation Nr: 0732422	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-11 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected plantar fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that granted service connection for 
plantar fasciitis of the right foot and assigned a 10 percent 
disability rating.

In July 2005, the veteran was afforded a video conference 
hearing before a Veterans Law Judge.  A transcript of the 
hearing is of record.  That Veterans Law Judge has since 
retired from the Board.  The veteran was offered the 
opportunity to testify at another hearing with a Veterans Law 
Judge who will decide his appeal, but he declined.

In April 2006, the Board remanded this claim for additional 
development.  The Board also remanded a claim of entitlement 
to an increased evaluation for a left knee disorder, which 
was then rated as 30 percent disabling.  The RO subsequently 
awarded a combined rating 60 percent for the service-
connected left knee disorder, which represented the 
combination of separate ratings assigned under different 
diagnostic codes.  The effective date of this award was July 
31, 2001, which corresponds to the date of his claim for an 
increased rating.  In that decision, the RO specifically 
advised the veteran that a rating under any other Diagnostic 
Code would violate the amputation rule, and that this award 
was considered a full grant of the benefit sought on appeal.  
38 C.F.R. § 4.68 (2007).  Neither the veteran nor his 
representative have since disagreed with the RO's 
determination.

Since the disability ratings assigned during the appeal 
constituted a full grant of the benefit sought, the issue 
concerning the degree of disability for the left knee 
disorder is no longer in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).



In August 2007, the veteran submitted a formal application 
for a total disability rating due to individual 
unemployability.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The competent medical evidence, overall, demonstrates that 
the veteran's plantar fasciitis of the right foot is not 
moderately severe.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for plantar fasciitis of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected plantar fasciitis of the right 
foot, currently evaluated by analogy as 10 percent disabling 
for each foot under Diagnostic Codes 5284.  38 C.F.R. § 4.73.

Under Diagnostic Code 5284, a 10 percent rating is warranted 
for a moderate foot injury.  A 20 percent rating is warranted 
for a moderately severe foot injury.  A 30 percent rating is 
warranted for a severe foot injury.  38 C.F.R. § 4.72.  The 
words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The veteran received private medical treatment for his right 
foot disability from Dr. C.B.  In April 2001, the veteran was 
prescribed functional orthodics for this plantar fasciitis 
and plantar calcaneal spurs.  

The veteran also received VA medical treatment for his right 
foot disability.  In May 2001, he was treated for pain in his 
right heel.  X-rays confirmed right posterior and plantar 
calcaneal exostosis.  There was tenderness with palpation at 
posterior of calcaneus with dorsiflexion.  The veteran was 
diagnosed as having chronic posterior calcaneal exostosis and 
right tendonitis.  

In July 2002, the veteran was afforded a VA examination.  
Physical examination revealed tenderness at the insertion of 
the Achilles tendon on the right side of the right foot.  
There was no local swelling or redness.  Review of past x-
rays revealed prominent spurring of the tarsal calcaneus.  
The veteran was diagnosed as having pain in the heels due to 
age.  X-rays taken following the examination showed prominent 
spurring affecting the tarsal calcaneus bilaterally.  

In December 2003, the veteran was afforded another VA 
examination.  At that time, the examiner noted that the 
veteran's foot pain appeared to be stable.  Physical 
examination of the right foot revealed no calluses or major 
deformities.  There was significant tenderness under the 
right heel and some tenderness over the insertion of the 
Achilles tendon over the calcaneus on the right side.  X-rays 
showed small plantar calcaneal spurs, but otherwise normal 
feet.  The veteran was diagnosed as having very significant 
pain under the right heel.  

In September 2006, the veteran was again afforded a VA 
examination.  The claims file was reviewed.  The veteran was 
noted to walk with a cane at a very slow pace.  Physical 
examination of the right foot revealed no local swelling, 
redness, or puffiness around the heel or heel cord.  There 
was tenderness over the heel as well as over the Achilles 
tendon.  The veteran had difficulty bearing weight over the 
right heel due to pain.  The veteran was diagnosed as having 
significant plantar fasciitis of the right foot adding to 
difficulty with walking and standing.  In December 2006, an 
addendum was issued by the September 2006 VA examiner stating 
that the veteran's plantar fasciitis was moderate.  

The Board finds that the competent medical evidence does not 
support a higher rating.  The post-service medical records 
simply do not show that the veteran's plantar fasciitis of 
the right foot results in symptoms that can reasonably be 
described as moderately severe under Diagnostic Code 5284.  
As noted, the VA examiner's use of the word "moderate" is 
not dispositive of the issue on appeal.  However, that 
characterization, in conjunction with VA examiner's other 
clinical findings, do show that the manifestations of the 
veteran's foot disability are already contemplated by the 10 
percent rating currently assigned for moderate disability.  
As discussed, the VA examiner determined that the veteran's 
disability resulted in significant tenderness over the heel 
and Achilles tendon with difficulty weightbearing over the 
right heal.  However, there was no local swelling, redness, 
or puffing, and range of motion in the ankle was normal.  
These findings are essentially consistent with those noted 
during previous VA examinations.  As such, the Board 
concludes that the veteran's service-connected plantar 
fasciitis has been shown to be no more than moderate in 
severity throughout the pendency of this claim.

Furthermore, in addition to full range of motion in the 
ankle, the Board notes that pain in the right ankle did not 
increase with repeated movement in his most recent VA 
examination.  Thus Board concludes though that there is no 
medical evidence of pain on motion or other functional 
impairment necessitating a compensable evaluation under 38 
C.F.R. §§ 4.40 or 4.45, pursuant to the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995)

The Board has also considered other potentially applicable 
Diagnostic Codes that provide for evaluations in excess of 10 
percent.  The competent medical evidence of record, however, 
is negative for corresponding diagnoses or findings 
associated with the service-connected plantar fasciitis and 
thus they are not appropriate.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).

The veteran's statements as to the severity of his symptoms 
have been considered.  However, the Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  The preponderance of the evidence 
is against a rating higher than 10 percent for the veteran's 
plantar fasciitis.  38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in June 2002 and November 
2003; a rating decision dated April 2003; a statement of the 
case dated February 2004; and a supplemental statement of the 
case dated March 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims (including those with respect to increased initial 
evaluations), the evidence considered, the pertinent laws and 
regulations (including those with respect to increased 
initial evaluations), and the reasons for the decisions.  VA 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)

The Board finds that the RO has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
a specific request in the VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.




ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected plantar fasciitis of the right foot is 
denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


